GRANT; and Opinion Filed September 5, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00882-CV

               IN RE TEXAS DEPARTMENT OF PUBLIC SAFETY, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2013-1-0007

                                          OPINION
                           Before Justices Bridges, Francis, and Lewis
                                    Opinion by Justice Lewis
       Relator filed this petition for writ of mandamus after the trial court denied a motion to set

aside a protective order requiring relator to destroy its copy of a dashboard video recording and

any transcripts of that recording. In order to obtain mandamus relief, relator must show both that

the trial court has abused its discretion and that it has no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer,

827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Relator has met this burden.

       On or about August 8, 2012, real party in interest Randy Bruce Travis was arrested for

driving while intoxicated. His arrest was recorded by relator through dashboard video cameras.

Relator maintains a copy of the recording of the arrest and of the transcript of the arrest. On

January 31, 2013, Travis pleaded guilty; at that hearing, his attorney moved for a protective order

requiring all copies of the video and any transcripts of it to be destroyed. The trial court granted
the motion. When relator received a copy of the order, it moved to set the protective order

aside. 1 The trial court denied the motion.

           Meanwhile, relator received a request for public information seeking a copy of the video.

Relator asked the attorney general’s office whether the video was required to be released under

the Texas Public Information Act, TEX. GOV’T CODE ANN. § 552.001, et seq. (West 2012). The

attorney general ruled that parts of the video could be redacted, but that the rest of it must be

released. Travis then filed a lawsuit in Travis County seeking to overturn the ruling of the

attorney general, and relator filed this petition for writ of mandamus seeking to set aside the trial

court’s order requiring destruction.

           The Public Information Act lists categories of public information, including “a completed

. . . investigation made of, for, or by a governmental body.”                  TEX. GOV’T CODE ANN. §

552.022(a)(1). “A court in this state may not order a governmental body or an officer for public

information to withhold from public inspection any category of public information . . . or to not

produce the category of public information for inspection or duplication, unless the category of

information is confidential under this chapter or other law.” Id. at § 552.022(b). In this case, the

attorney general has ruled that, while parts of the video were confidential, the remainder of the

video was public information and was required to be released. By the clear language of the

statute, the trial court had no jurisdiction to order relator not to produce this public information.

It follows that the trial court also had no jurisdiction to order relator to destroy it.

           Of course, real party in interest is not without means to challenge the attorney general’s

designation of the recording as public evidence. The statute provides that the Travis County

courts may review the attorney general’s decision; in fact, real party in interest has already filed

suit in Travis County seeking to overturn the attorney general’s ruling. See TEX. GOV’T CODE

    1
        Relator was not a party to the underlying criminal proceeding.



                                                                         –2–
ANN. § 552.325 (West 2012). It is for the Travis County court, and not the trial court here, to

make a judicial determination as to what must be done with the recording and transcript in

question.

           Accordingly, we conditionally grant the relator’s petition for writ of mandamus. 2 A writ

will issue only in the event the trial court fails to vacate its January 31, 2013 “Protective Order

Regarding Certain Evidence, and Findings of Fact and Conclusions of Law Relative Thereto” to

the extent it relates to any evidence in the possession of relator.




                                                                          /David Lewis/
                                                                          DAVID LEWIS
                                                                          JUSTICE


130882F.P05




     2
       Because of our resolution of this issue, we need not address relator’s other points of error. Additionally, we express no opinion on the
merits of the attorney general’s decision.



                                                                    –3–